Citation Nr: 1137271	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  94-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include as secondary to the Veteran's service-connected right elbow disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

(The issues of entitlement to service connection for hypertension, entitlement to a rating in excess of 20 percent for the Veteran's service-connected bilateral pes planus, entitlement to a rating in excess of 30 percent for the Veteran's service-connected left knee disorder and the propriety of the reduction of the Veteran's rating for a right elbow disorder from 20 percent to 10 percent, effective July 1, 2010, are addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and from January 1990 to September 1991.  In addition, the Veteran has unverified service in a Reserve unit.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 1993 and October 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In January 1997 the Veteran testified at a hearing before a Veterans Law Judge.  The Board thereafter informed the Veteran that the Veterans Law Judge who had presided over that hearing was no longer with the Board.  The Veteran opted for an additional hearing, and in February 2003 the Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, D.C.  A transcript of that proceeding is of record and has been associated with the claims file.  

In January 2006 and January 2008 the Board remanded the Veteran's claim for further development.  Unfortunately, the claims filed reflects that additional action is necessary even though such will, regrettably, further delay an appellate decision.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a right hand disorder and entitlement to a total disability rating based on individual unemployability (TDIUD).  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The issue of entitlement to service connection for a right hand disorder first came before the Board in January 2006, at which time it was remanded for the RO/AMC to obtain the Veteran's Social Security Administration records.  In January 2008 that issue again came before the Board, at which time it was remanded for additional development, including the performance of a VA examination in support of the Veteran's claim.  

In May 2008 the Veteran submitted a statement wherein he appears to contend that his right hand disorder has been caused or aggravated by his service-connected right elbow disorder.  Unfortunately, the September 2008 VA examination provided in support of the Veteran's claim does not address this contention.  The precise nature of the Veteran's right hand disorder is still unclear and the examiner did not indicate whether any such disorder may be related to the Veteran's service-connected disorders, including his service-connected right elbow disorder.  

Accordingly, the evidence of record is insufficient for the Board to render a decision on the claim.  Additional development of the medical evidence and adjudication on these bases is therefore indicated.  The questions indicated require further investigation by a medical professional, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

As a final matter, the Board also points of that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  In addition, as noted on the title page of this remand, additional issues have been remanded under a separate docket number.  A determination as to whether the Veteran is unable to secure and maintain gainful employment as a result of his service-connected disabilities must be based on a thorough review of the claim, to include any claims currently pending under this docket number or any other docket number.  It follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any right hand disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished and the claims file should be made available to and be reviewed by the examiner prior to the examination.  The examiner is specifically asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hand disorder is related to active service, or is related to or has been aggravated by any of the Veteran's service-connected disabilities, including his service-connected right elbow disorder.  A complete rationale for each opinion offered should be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  In addition, the RO/AMC should readjudicate the claim for a TDIU, to include providing a VA examination on that issue if deemed necessary.  That issue should be decided based on whether or not the Veteran is determine to be unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


